IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-294

                                        No. COA21-202

                                       Filed 3 May 2022

     Brunswick County, Nos. 09-CRS-56342, 09-CRS-56348, 09-CRS-56687

     STATE OF NORTH CAROLINA,

                  v.

     JABAR BALLARD, Defendant.


           Appeal by Defendant from order entered 15 October 2020 by Judge J. Stanley

     Carmical in Brunswick County Superior Court. Heard in the Court of Appeals 2

     November 2021.


           Attorney General Joshua H. Stein, by Assistant Attorney General Zachary K.
           Dunn, for the State.

           Hynson Law, PLLC, by Warren D. Hynson, for the Defendant.


           JACKSON, Judge.


¶1         Jabar Ballard (“Defendant”) appeals from an order denying his motion for

     appropriate relief (“MAR”). We affirm the trial court’s Brady and Napue conclusions

     but hold that the trial court erred by (1) failing to conduct a hearing on Defendant’s

     ineffective assistance of counsel (“IAC”) claims and (2) barring Defendant from filing

     a future MAR. We therefore vacate the IAC portion of the order and the portion

     barring Defendant from filing a future MAR, and remand this case for an evidentiary

     hearing on Defendant’s IAC claims.
                                      STATE V. BALLARD

                                           2022-NCCOA-294

                                          Opinion of the Court



                                     I.      Background

¶2         This case deals with post-conviction claims raised by Defendant in an MAR.

     After a jury trial held in October 2011, Defendant was found guilty of robbery with a

     firearm, two counts of assault by pointing a gun, and possession of a firearm.

     Defendant challenged his conviction on appeal to this Court, and we found no error

     in an unpublished opinion filed 7 August 2012. State v. Ballard, 222 N.C. App. 317,

     729 S.E.2d 730 (2012) (unpublished), cert. and dis. rev. denied, 366 N.C. 429, 736

     S.E.2d 505 (2013).    Thereafter, Defendant filed an MAR in Brunswick County

     Superior Court.

     A. The Robbery and Defendant’s Trial

¶3         In the early morning of 13 November 2009, Hardy Ballard, III, and his fifteen-

     year-old son Kashon McCall were leaving their home for work and school when they

     were approached by a masked man with a gun. Hardy recognized the voice and face

     of the man as that of his cousin, Defendant. Hardy’s grandfather and Defendant’s

     grandfather were brothers; Hardy and Defendant knew each other when they were

     growing up but did not remain close as adults. Kashon also claimed to recognize

     Defendant, although they had only met a few times.

¶4         When Defendant approached Hardy and Kashon, he told Kashon to get on the

     ground and pointed the gun to Hardy’s head. Hardy gave his wallet to Defendant,

     and then went inside the home to retrieve more money, leaving Kashon outside with
                                         STATE V. BALLARD

                                           2022-NCCOA-294

                                          Opinion of the Court



     Defendant. Kashon remained on the ground with Defendant’s gun at the back of his

     head. From inside the home, Hardy’s wife, Nikita Ballard, called the police, and

     Hardy threw more cash outside the back door of the home. Defendant collected the

     money and left.

¶5          When the police arrived, Hardy and Kashon were both asked to write

     statements. Hardy told the police that Defendant was the perpetrator and reflected

     that in his statement. Kashon did not speak with the police about Defendant’s

     identity on the day of the robbery, and the contents of his original statement remain

     unclear.1

¶6          The State presented four witnesses at trial, including both Hardy and Kashon,

     Hardy’s wife, and Defendant’s probation officer. Both Hardy and Kashon testified at

     trial that they identified the perpetrator as Defendant. Nikita testified to seeing a

     gunman from inside the house, but she could not identify him. Defendant’s probation

     officer was not a witness to the crime, but instead testified to Defendant’s possible

     motive: he was in violation of his probation for being $500 in arrears prior to the

     robbery, which he paid four days after the robbery.




            1  The police department lost the entire police file for this case, including Kashon’s
     original statement, and the only photocopy of the statement was illegible. Kashon testified
     at trial that he could not recall what he wrote in his original statement, but he maintained
     that he recognized Defendant. The disputed contents of the statement premise Defendant’s
     Brady claim, which we address below.
                                       STATE V. BALLARD

                                        2022-NCCOA-294

                                       Opinion of the Court



¶7          Defendant’s trial counsel prepared a list of seven potential defense witnesses,

     but only presented one at trial. Trial counsel also notified the prosecutor of five

     potential alibi witnesses who were willing to testify that Defendant was seen at home

     the morning of the crime. Ultimately, trial counsel did not present any alibi witness

     at trial.

¶8          The jury convicted Defendant of robbery with a firearm, two counts of assault

     by pointing a gun, and possession of a firearm by a felon. Defendant was sentenced

     to a term of 146 to 185 months of incarceration for the robbery and assault convictions

     and a consecutive term of 29 to 35 months for possession of a firearm.

     B. Defendant’s MAR

¶9          Defendant filed an MAR pro se in Brunswick County Superior Court, and

     thereafter his counsel filed an amended MAR. In his amended MAR, Defendant

     raised eight total claims: one Brady claim, one Napue claim, and six IAC claims.

     Defendant’s specific IAC claims alleged that trial counsel failed to (1) present known

     impeachment evidence of Hardy Ballard, III; (2) present known alibi witnesses and

     interview other known alibi witnesses; (3) pursue or compel known exculpatory

     evidence; (4) impeach Kashon McCall with testimony from Police Chief C. Taylor; (5)

     challenge identification evidence with expert testimony; and (6) properly request the

     pattern jury instruction on identification. In an appendix of exhibits supporting his

     MAR, Defendant submitted hundreds of pages of documents, including sworn
                                         STATE V. BALLARD

                                           2022-NCCOA-294

                                          Opinion of the Court



       statements from Defendant’s trial counsel, family members, and potential alibi

       witnesses. Defendant sought an evidentiary hearing on his claims, or alternatively,

       for his convictions to be vacated and a new trial granted.

¶ 10         The trial court dismissed all of Defendant’s claims in an order (“Order”)

       without holding an evidentiary hearing. In the Order, specifically regarding the IAC

       claims, the trial court found that “Defendant’s first, second, fourth and fifth

       assertions within his ineffective assistance of counsel claim were strategic decisions

       regarding witnesses made by Defendant’s trial counsel.” The trial court also found

       that, with regard to Defendant’s sixth assertion, “trial counsel did request the pattern

       jury instruction on identification” which was denied in the discretion of the trial

       judge. Accordingly, for all but Defendant’s third assertion, the trial court found that

       trial counsel’s conduct did not fall below an objective standard of reasonableness.

       Lastly, for Defendant’s third assertion, the trial court found that “Defendant’s trial

       counsel deficiently performed when she failed to pursue or obtain a legible copy of

       Kashon McCall’s written statement,” but that the second Strickland prong was not

       satisfied because Defendant failed to establish that but for counsel’s error the trial

       would have had a different outcome.

¶ 11         On 21 October 2020, Defendant filed a notice of intent to seek appellate review

       and a request for the appointment of appellate counsel. Defendant filed a petition for

       writ of certiorari, seeking appellate review of the Order denying his MAR. This Court
                                        STATE V. BALLARD

                                          2022-NCCOA-294

                                         Opinion of the Court



       granted the petition in an order dated 29 January 2021.

                                        II.    Analysis

¶ 12         On appeal, Defendant argues that the trial court erred by (1) denying his MAR

       because law enforcement’s loss of an eyewitness statement was a due process

       violation under Brady, (2) denying his MAR because the State presented false

       testimony in violation of Napue, (3) failing to conduct an evidentiary hearing for his

       Brady, Napue, and IAC claims, and (4) barring Defendant from filing any future

       motions for appropriate relief. We remand for an evidentiary hearing on the IAC

       claims.

       A. Jurisdiction

¶ 13         The State argues we should decline to consider issues one, two, and four,

       because these issues fall outside the scope of Defendant’s petition for writ of

       certiorari, which was previously granted by this Court. Our order allowed the writ

       “for purposes of reviewing the order entered by Judge J. Stanley Carmical on 16

       October 2020 in Brunswick County Superior Court denying petitioner’s motion for

       appropriate relief.” Because Defendant’s arguments fall within the scope of reviewing

       Judge Carmical’s order, we hold that we have jurisdiction to review them.

       B. Standard of Review

¶ 14         Where a defendant’s MAR has been dismissed without holding an evidentiary

       hearing, “[w]e review the MAR court’s summary dismissal de novo to determine
                                         STATE V. BALLARD

                                          2022-NCCOA-294

                                         Opinion of the Court



       whether the evidence contained in the record and presented in [Defendant’s] MAR—

       considered in the light most favorable to [Defendant]—would, if ultimately proven

       true, entitle him to relief.” State v. Allen, 378 N.C. 286, 296-97, 2021-NCSC-88, ¶24.

       “If answering this question requires resolution of any factual disputes, N.C.G.S.

       § 15A-1420(c)(1) requires us to vacate the summary dismissal order and remand to

       the MAR court to conduct an evidentiary hearing.” Id. at 297, 2021-NCSC-88, ¶24.

       C. Brady Claim

¶ 15         Defendant argues on appeal that the trial court erroneously denied his Brady

       claim. In his MAR, Defendant argued that the State violated his right to due process

       by suppressing Kashon McCall’s original written statement to police, which was lost

       by the police department and not available at trial. The trial court concluded that

       Kashon’s statement was not material. After careful review, we affirm the trial court’s

       conclusion on Defendant’s Brady claim.

¶ 16         A criminal defendant’s due process rights under the 14th Amendment to the

       United States Constitution are violated when the prosecution suppresses evidence

       favorable to the defendant that is “material either to guilt or to punishment[.]” Brady

       v. Maryland, 373 U.S. 83, 87 (1963). Therefore, “[t]o establish a Brady violation, a

       defendant must show (1) that the prosecution suppressed evidence; (2) that the

       evidence was favorable to the defense; and (3) that the evidence was material to an

       issue at trial.” State v. McNeil, 155 N.C. App. 540, 542, 574 S.E.2d 145, 147 (2002)
                                        STATE V. BALLARD

                                          2022-NCCOA-294

                                         Opinion of the Court



       (citing Brady, 373 U.S. at 87). “Favorable” evidence can be impeachment evidence or

       exculpatory evidence, and evidence is “material” if “there is a reasonable probability

       of a different result had the evidence been disclosed.” State v. Williams, 362 N.C.

       628, 636, 669 S.E.2d 290, 296 (2008) (internal marks and citations omitted).

¶ 17         Here, even assuming that the first two Brady elements are met, the trial court

       correctly concluded that Kashon’s statement was not material. Even without the

       original statement, we agree with the trial court that “trial counsel was sufficiently

       able to cross-examine Kashon McCall on the inconsistencies in his statements.”

¶ 18         Trial counsel revealed inconsistences in Kashon’s testimony during the

       following cross-examination:

                    [Defense counsel]: So, just to clarify, it’s your testimony
                    that as soon as you saw the masked gunman you knew it
                    was Jabar Ballard?

                    [Kashon]:    Yes.

                    [Defense counsel]: And when the police arrived did you
                    tell the police officers that?

                    [Kashon]:    No, ma’am, I didn’t.

                    ...

                    [Defense counsel]: Do     you     remember     writing   the
                    statement?

                    [Kashon]:    No, I don’t remember writing it down, no.

                    [Defense counsel]: You    don’t     remember   writing   the
                    statement at all?
                     STATE V. BALLARD

                      2022-NCCOA-294

                     Opinion of the Court



[Kashon]:    Yes, I wrote a statement.

...

[Defense counsel]: And do you remember what you wrote
in the statement?

[Kashon]:    No, not really, I don’t.

[Defense counsel]: Did you write in the statement that you
knew it was Jabar Ballard in the mask?

[Kashon]:    No, ma’am.

[Defense counsel]: You     didn’t    write   that   in   your
statement?

[Kashon]:    No, ma’am, I don’t remember, actually.

...

[Defense counsel]: And have you had to testify at a prior
court proceeding in a matter related to this incident?

[Kashon]:    Yes ma’am, but I don’t remember the
testimony.

...

[Defense counsel]: And do you remember whether you
testified at that hearing that the masked man was Jabar
Ballard?

[Kashon]:    Yes, I guess, I don’t remember anything.

[Defense counsel]: But, you remember today, you know
today that it was Jabar Ballard?

[Kashon]:    Yes, ma’am.

...
                                        STATE V. BALLARD

                                         2022-NCCOA-294

                                        Opinion of the Court



                    [Defense counsel]: But you never told anybody that day
                    that it was Jabar Ballard, did you?

                    [Kashon]:    No, ma’am.

¶ 19         Additionally, trial counsel presented R. Smithwick (“Mr. Smithwick”) as an

       impeachment witness. Mr. Smithwick, who represented Defendant during pretrial

       proceedings, testified that Kashon was unable to identify Defendant as the

       perpetrator during the probable cause hearing.

¶ 20         Although impeachment with the actual statement could have been more

       effective than these methods used, this is not the test for materiality. Here, trial

       counsel was able to effectively cross-examine and impeach Kashon without the

       original statement, revealing inconsistencies in his testimony to the jury. We do not

       believe that, had trial counsel instead impeached Kashon with the original statement,

       there would have been a “reasonable probability of a different result[.]” Williams,

       362 N.C. at 636, 669 S.E.2d at 296 (internal marks omitted).

¶ 21         Finally, the suppression of the statement was not enough to “undermine

       confidence in the outcome of the trial.” Williams, 362 N.C. at 636, 669 S.E.2d at 296

       (internal marks and citation omitted). The jury’s verdict was not premised solely on

       Kashon’s eyewitness testimony and identification of Defendant as the perpetrator.

       Kashon’s father and Defendant’s cousin, Hardy, was also an eyewitness to the crime,

       and Hardy unwaveringly identified the perpetrator as Defendant both in his
                                            STATE V. BALLARD

                                             2022-NCCOA-294

                                            Opinion of the Court



       statements to police and at trial.

       D. Napue Claim

¶ 22         Defendant argues that the trial court erroneously denied his Napue claim that

       the State violated his right to due process by presenting evidence the State knew was

       false. The trial court concluded that “there is no indication that the prosecution knew

       the testimony was false.” After careful review, we affirm the trial court’s conclusion

       on Defendant’s Napue claim.

¶ 23         A defendant’s due process rights are violated when a State witness gives false

       testimony that the prosecution knew to be false. Napue v. Illinois, 360 U.S. 264, 269

       (1959). In order to prove a Napue violation, a defendant must show that “testimony

       was in fact false, material, and knowingly and intentionally used by the State to

       obtain his conviction[.]” State v. Call, 349 N.C. 382, 405, 508 S.E.2d 496, 511 (1998)

       (internal marks and citations omitted). If a defendant meets this burden, he is

       entitled to a new trial. Id.

¶ 24         However, “there is a difference between the knowing presentation of false

       testimony and knowing that testimony conflicts in some manner. It is for the jury to

       decide issues of fact when conflicting information is elicited by either party.” State v.

       Allen, 360 N.C. 297, 305, 306, 626 S.E.2d 271, 279 (2006) (concluding that “the

       prosecution did not violate defendant’s constitutional rights by submitting conflicting

       testimony when nothing in the record tends to show the prosecution knew the
                                         STATE V. BALLARD

                                           2022-NCCOA-294

                                          Opinion of the Court



       testimony was false”).

¶ 25         Here, Defendant specifically argues that the State knew Kashon’s testimony

       identifying Defendant as the perpetrator was false because (1) Chief Taylor testified

       at Defendant’s probation revocation hearing that Kashon “never looked at the

       [perpetrator’s] face” and the State had a copy of this testimony, and (2) an assistant

       district attorney (“ADA”) that interviewed Kashon wrote notes indicating that

       Kashon saw “a man with a ‘hunting hoodie’ and ‘hunting pants,’ mask and Vasqueds

       shoes.”

¶ 26         However, even assuming the other Napue elements are met, the record does

       not support Defendant’s contention that the State knew Kashon’s testimony was

       false. Although Kashon’s trial testimony that he instantly identified Defendant as

       the robber was inconsistent with Chief Taylor’s pre-trial testimony that Kashon never

       saw his face, “there is a difference between knowing presentation of false testimony

       and knowing the testimony conflicts in some manner.” Allen, 360 N.C. at 305, 626

       S.E.2d at 279. Moreover, despite indicating that Kashon saw “a man” in the first

       reference to the perpetrator, the ADA’s notes do not support Defendant’s contention

       that the State knew Kashon could not identify Defendant. The ADA’s notes from

       Kashon’s interview also refer to the perpetrator as “JB,” Defendant’s initials, on every

       reference thereafter. There was simply no record evidence that the State knew or

       believed Kashon’s testimony to be false, and any inconsistencies in Kashon’s
                                         STATE V. BALLARD

                                           2022-NCCOA-294

                                          Opinion of the Court



       identification of Defendant as the perpetrator were elicited during cross-examination,

       as described above. Merely because inconsistent testimony was presented does not

       suggest that such testimony was “knowingly and demonstrably false.” State v. Allen,

       360 N.C. at 305, 626 S.E.2d at 279. Therefore, the trial court correctly concluded that

       there was no evidence the State knew Kashon’s testimony was false to support

       Defendant’s Napue claim.

       E. Evidentiary Hearing

¶ 27         Defendant argues that the trial court erred by failing to grant an evidentiary

       hearing on his Brady, Napue, and IAC claims because there were unresolved issues

       of fact requiring an evidentiary hearing. We agree as to the IAC claims but reject

       Defendant’s argument as to the Brady and Napue claims.                 Even accepting

       Defendant’s factual allegations as true, he would not be entitled to relief on his Brady

       and Napue claims as discussed above.

¶ 28         Evidentiary hearings on motions for appropriate relief are “the general

       procedure rather than the exception.” State v. Howard, 247 N.C. App. 193, 207, 783

       S.E.2d 786, 796 (2016). An evidentiary hearing is not required where the “motion

       and supporting and opposing information present only questions of law[,]” however,

       “[i]f the court cannot rule upon the motion without the hearing of evidence, it must

       conduct a hearing for the taking of evidence, and must make findings of fact.” N.C.

       Gen. Stat. § 15A-1420(c)(3), (4) (2021). In other words, “an evidentiary hearing is
                                         STATE V. BALLARD

                                          2022-NCCOA-294

                                         Opinion of the Court



       mandatory unless summary denial of an MAR is proper, or the motion presents a

       pure question of law.” State v. Howard, 247 N.C. App. at 207, 783 S.E.2d at 796

       (citing State v. McHone, 348 N.C. 254, 258, 499 S.E.2d 761, 763 (1998)).

¶ 29         For IAC claims in particular, “[w]here the claim raises potential questions of

       trial strategy and counsel’s impressions, an evidentiary hearing available through a

       motion for appropriate relief is the procedure to conclusively determine these issues.”

       State v. Santillan, 259 N.C. App. 394, 402, 815 S.E.2d 690, 696 (2018) (internal

       quotation and citation omitted). However, summary denial of a defendant’s MAR

       alleging IAC—without a hearing—may be appropriate where a defendant fails to

       support IAC claims with any evidence. State v. Rhue, 150 N.C. App. 280, 290, 563

       S.E.2d 72, 79 (2002) (supporting the trial court’s summary denial of Defendant’s MAR

       and rejecting defendant’s IAC claim, based partly on his attorney’s alleged failure to

       contact various defense witnesses, where “defendant failed to file any affidavits or

       other evidence to support his assertions that counsel was ineffective”) (emphasis

       added)).

¶ 30         For reasons elaborated below, we hold that the trial court erred by not granting

       an evidentiary hearing on Defendant’s IAC claims.

       F. Ineffective Assistance of Counsel

¶ 31         On appeal, as relief, Defendant seeks an evidentiary hearing on his IAC claims,

       and therefore “the question at this stage is not whether [Defendant] has proven that
                                           STATE V. BALLARD

                                            2022-NCCOA-294

                                           Opinion of the Court



       he received IAC. Instead, the question is whether he has stated facts which, if proven

       true, would entitle him to relief.” Allen, 378 N.C. 286, 299, 2021-NCSC-88, ¶29. We

       conclude that Defendant is entitled to an evidentiary hearing.

¶ 32          A criminal defendant’s right to counsel under the Sixth Amendment to the

       United States Constitution includes the right to effective assistance of counsel. U.S.

       Const. amend. VI; Strickland v. Washington, 466 U.S. 668, 685-86 (1984). “When a

       convicted defendant complains of the ineffectiveness of counsel’s assistance, the

       defendant must show that counsel’s representation fell below an objective standard

       of reasonableness.” Strickland, 466 U.S. at 687-88. To prove ineffective assistance

       of counsel, the United States Supreme Court created the following two-part test that

       must be satisfied: (1) “the defendant must show that counsel’s performance was

       deficient. This requires showing that counsel made errors so serious that counsel was

       not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment”;

       and (2) “the defendant must show that the deficient performance prejudiced the

       defense. This requires showing that counsel’s errors were so serious as to deprive the

       defendant of a fair trial, a trial whose result is reliable.” Id. at 687.

¶ 33          “[C]ounsel has a duty to make reasonable investigations or to make a

       reasonable decision that makes particular investigations unnecessary.” Id. at 691.

       It follows that “[s]trategic choices made after thorough investigation of law and facts

       relevant to plausible options are virtually unchallengeable; and strategic choices
                                         STATE V. BALLARD

                                           2022-NCCOA-294

                                          Opinion of the Court



       made after less than complete investigation are reasonable [only] to the extent that

       reasonable professional judgments support the limitations on investigation.” Wiggins

       v. Smith, 539 U.S. 510, 514 (2003) (internal marks and citation omitted). “In any

       ineffectiveness case, a particular decision not to investigate must be directly assessed

       for reasonableness in all the circumstances, applying a heavy measure of deference

       to counsel’s judgments.” Strickland, 466 U.S. at 689, 691 (“[T]he defendant must

       overcome the presumption that, under the circumstances, the challenged action

       might be considered sound trial strategy.” (internal quotation omitted)).

¶ 34         Decisions regarding “what witnesses to call” and “whether and how to conduct

       cross-examination” are typically considered strategic choices in the “exclusive

       province” of the lawyer. State v. Quick, 152 N.C. App. 220, 222, 566 S.E.2d 735, 737

       (2002). See also State v. Lowery, 318 N.C. 54, 68, 347 S.E.2d 729, 739 (1986) (“Trial

       counsel are necessarily given wide latitude in these matters. Ineffective assistance

       of counsel claims are not intended to promote judicial second-guessing on questions

       of strategy as basic as the handling of a witness.” (internal marks omitted)).

       However, whether a defendant’s counsel “made a particular strategic decision

       remains a question of fact, and is not something which can be hypothesized.” State v.

       Todd, 369 N.C. 707, 712, 799 S.E.2d 834, 838 (2017) (emphasis added) (citation

       omitted).
                                          STATE V. BALLARD

                                            2022-NCCOA-294

                                           Opinion of the Court



¶ 35         Although there are no prior North Carolina cases precisely on point, other

       courts have concluded that an attorney’s representation was deficient for failing to

       contact and interview prospective alibi witnesses. See, e.g., Griffin v. Warden, MD.

       Correctional Adjustment Ctr., 970 F.2d 1355, 1358 (4th Cir. 1992) (“[Counsel] did not

       even talk to [the prospective alibi witness], let alone make some strategic decision not

       to call him.”); Grooms v. Solem, 923 F.2d 88, 90, 91 (8th Cir. 1991) (“[I]t is

       unreasonable not to make some effort to contact [alibi witnesses] to ascertain whether

       their testimony would aid the defense[,]” and “[p]rejudice can be shown by

       demonstrating that the uncalled alibi witnesses would have testified if called at trial

       and that their testimony would have supported [Defendant’s] alibi.”); Clinkscale v.

       Carter, 375 F.3d 430, 445 (6th Cir. 2004) (“The fact that none of these individuals

       could provide any corroboration for this alleged alibi certainly must have significantly

       affected the jury’s assessment of [Defendant’s] guilt. Had even one alibi witness been

       permitted to testify on [Defendant’s] behalf, [Defendant’s] own testimony would have

       appeared more credible . . .”); Bryant v. Scott, 28 F.3d 1411, 1417 (5th Cir. 1994)

       (“[Counsel’s] failure to investigate potential alibi witnesses was not a ‘strategic choice’

       that precludes claims of ineffective assistance.”).

¶ 36         Because of the significance of a criminal defendant’s alibi defense, we are

       persuaded that a trial counsel’s failure to investigate known alibi witnesses can

       constitute deficient performance.     Therefore, we focus our analysis primarily on
                                         STATE V. BALLARD

                                           2022-NCCOA-294

                                         Opinion of the Court



       Defendant’s IAC argument regarding counsel’s investigation of alibi witnesses.

¶ 37         In her affidavit, which was attached as an exhibit to Defendant’s MAR, trial

       counsel testified as follows regarding her handling of Defendant’s alibi witnesses and

       defense:

                    10.    During the course of my representation prior to trial,
                    I interviewed Toye Baker, Tiye Cheatham, and Vashaun
                    (Kyheim) Cheatham. . . .

                    11.     I did not look for the progress report to determine if
                    it existed and / or corroborated Tiye’s alibi for Jabar. . . .

                    12.   I filed a notice of alibi on August 4, 2011. . . .

                    13.   On August 30, 2011, I e-mailed the prosecutor, Gina
                    Essey, to inform her of Mr. Ballard’s potential alibi
                    witnesses: Toye Baker, Tiye Cheetham (sic), Kyheem
                    Cheetham (sic), Khalies (sic) Ballard, and Jauhar Ballard.
                    ...

                    14.    I did not present any alibi witnesses at Mr. Ballard’s
                    trial.

                    15.   I do not recall whether I interviewed Khalief
                    Ballard.

                    ...

                    20.    Shortly before trial, I received additional discovery
                    from the State consisting of Mr. Ballard’s recorded
                    telephone conversations from jail. I believed and I told the
                    Court that I had a right to hear those recordings so that I
                    could prepare a defense. I thought there could be things in
                    those recordings that could exonerate Mr. Ballard. I did
                    not know if Mr. Ballard discussed his alibi in those
                    recordings.
                                          STATE V. BALLARD

                                            2022-NCCOA-294

                                          Opinion of the Court



¶ 38         Regarding counsel’s allegedly deficient investigation into Defendant’s alibi,

       there is a significant omission from the Order that the State fails to address on

       appeal: potential alibi witness, Khalief Ballard, corroborated Defendant’s alibi and

       claimed to have been with him the morning of the crime. Defendant now claims that

       Khalief, Defendant’s son, was never contacted or interviewed by trial counsel prior to

       trial. In her affidavit, trial counsel states that she “do[es] not recall” whether she

       interviewed Khalief, although she concedes he was not on her witness list. In his

       sworn statement, Khalief claims that he “was never contacted or interviewed” by trial

       counsel about his father’s case. Moreover, nothing in the record indicates why counsel

       may have chosen not to interview Khalief, and, in fact, we do not know whether trial

       counsel interviewed him at all. Because whether a defendant’s counsel “made a

       particular strategic decision remains a question of fact, and is not something which

       can be hypothesized[,]” Todd, 369 N.C. at 712, 799 S.E.2d at 838 (emphasis added),

       we cannot say with certainty whether counsel strategically decided not to investigate

       Khalief as an alibi witness, and this factual issue can only be appropriately resolved

       at an evidentiary hearing. See also Allen, 378 N.C. at 300, 2021-NCSC-88, ¶32 (“[T]he

       court is not at liberty to invent for counsel a strategic justification which counsel does

       not offer and which the record does not disclose.”).

¶ 39         Therefore, applying Strickland, Defendant has sufficiently alleged a factual

       dispute regarding his alibi defense that, if ultimately proven true, would support his
                                         STATE V. BALLARD

                                          2022-NCCOA-294

                                         Opinion of the Court



       contention that counsel’s failure to investigate Khalief as an alibi witness was

       deficient and prejudiced the outcome of the trial. He is entitled, at a minimum, to an

       evidentiary hearing on his IAC claims. We therefore vacate and remand the Order

       of the trial court, with instruction to hold an evidentiary hearing on the IAC claims.

       Because we conclude that the trial court erred in summarily denying one of

       Defendant’s IAC claims, “we need not address his other claims here without the

       benefit of a more fully developed factual record.” Allen, 378 N.C. at 303, 2021-NCSC-

       88, ¶40.

       G. Gatekeeper Order

¶ 40         In the Order, the trial court concluded that “pursuant to N.C.G.S. § 15A-

       1419(a), Defendant’s failure to assert any other grounds in this Motion shall be

       treated in the future as a BAR to any other motions for appropriate relief that he

       might hereafter file in this case.” However, we have previously held that this statute

       does not allow trial courts to enter “gatekeeper” orders that preclude defendants from

       filing any future MAR, because “the determination regarding the merits of any future

       MAR must be decided based upon that motion. Gatekeeper orders are normally

       entered only where a defendant has previously asserted numerous frivolous claims.”

       State v. Blake, 275 N.C. App. 699, 714, 853 S.E.2d 838, 848 (2020) (citations omitted).

       Because this is not a case where Defendant “has filed many frivolous MARs asserting

       the same claims[,]” id., we therefore vacate the erroneous gatekeeper portion of the
                                        STATE V. BALLARD

                                            2022-NCCOA-294

                                        Opinion of the Court



       trial court’s Order.

                                     III.     Conclusion

¶ 41         For the foregoing reasons, we affirm the Brady and Napue portions of the

       Order, vacate the gatekeeper and IAC portions of the Order, and remand for the trial

       court to conduct an evidentiary hearing on Defendant’s IAC claims.

             AFFIRMED IN PART, VACATED IN PART, AND REMANDED.

             Judge MURPHY concurs with the exception of paragraph 35.

             Judge GRIFFIN concurs by separate opinion.
        No. COA21-202 – State v. Ballard


                GRIFFIN, Judge, concurring.


¶ 42            While I concur in the result reached in the case before us, this is, in part, based

       solely upon this Court’s adherence to North Carolina Supreme Court precedent. I

       write separately to express my concerns with our Supreme Court’s precedent binding

       this Court to hold that Defendant is entitled to an evidentiary hearing on his IAC

       claim.

¶ 43            The standard employed by the majority effectively guarantees any defendant

       an MAR evidentiary hearing when the defendant merely alleges “facts which, if

       proven true, would entitle him to relief.” State v. Allen, 378 N.C. 286, 2021-NCSC-

       88, ¶ 29.      The novel precedent set out in Allen requires this Court to review

       Defendant’s MAR “in the light most favorable to [Defendant]” and “to vacate the

       summary dismissal order and remand to the MAR court to conduct an evidentiary

       hearing” if any factual disputes arise. Id. ¶ 24. I acknowledge the reliance on Allen

       in utilizing this standard. However, the standard utilized in Allen is not supported

       anywhere in the North Carolina General Statutes or North Carolina caselaw. Our

       legislature, in writing this unambiguous statute, provided MAR defendants with

       sufficient protections as the statute is written.

¶ 44            The holding in Allen allows a petitioning party to take away the gatekeeping

       function of the trial judge. This results in meritless hearings that will deplete the

       resources of our trial courts by simply alleging a disputed fact, regardless of its

       legitimacy. Certainly, our Supreme Court thought about the practical implications
                                          STATE V. BALLARD

                                           2022-NCCOA-294

                                        GRIFFIN, J., concurring.



       of flooding our trial courts by applying this new standard for evidentiary hearings.

       See id. ¶ 78 (Berger, J., dissenting) (“The majority opinion, however, strips trial court

       judges of this important gatekeeping function. As a result, trial courts will now be

       forced to spend precious time and resources conducting evidentiary hearings on

       meritless post-conviction motions.”)      This position clearly frustrates the plain

       language of the statute, takes away discretion from our trial judges, and shows a need

       for our Supreme Court to revisit its holding.

¶ 45         Requiring an evidentiary hearing in this instance runs counter to the plain

       language of N.C. Gen. Stat. § 15A-1420(c), which states:

                    (1) Any party is entitled to a hearing on questions of law or
                    fact arising from the motion and any supporting or
                    opposing information presented unless the court
                    determines that the motion is without merit. The court
                    must determine, on the basis of these materials and the
                    requirements of this subsection, whether an evidentiary
                    hearing is required to resolve questions of fact. Upon the
                    motion of either party, the judge may direct the attorneys
                    for the parties to appear before him for a conference on any
                    prehearing matter in the case.

                    (2) An evidentiary hearing is not required when the motion
                    is made in the trial court pursuant to G.S. 15A-1414, but
                    the court may hold an evidentiary hearing if it is
                    appropriate to resolve questions of fact.

                    (3) The court must determine the motion without an
                    evidentiary hearing when the motion and supporting and
                    opposing information present only questions of law. The
                    defendant has no right to be present at such a hearing
                    where only questions of law are to be argued.
                                 STATE V. BALLARD

                                   2022-NCCOA-294

                                GRIFFIN, J., concurring.




             (4) If the court cannot rule upon the motion without the
             hearing of evidence, it must conduct a hearing for the
             taking of evidence, and must make findings of fact. The
             defendant has a right to be present at the evidentiary
             hearing and to be represented by counsel. A waiver of the
             right to be present must be in writing.

             (5) If an evidentiary hearing is held, the moving party has
             the burden of proving by a preponderance of the evidence
             every fact essential to support the motion.

             (6) A defendant who seeks relief by motion for appropriate
             relief must show the existence of the asserted ground for
             relief. Relief must be denied unless prejudice appears, in
             accordance with G.S. 15A-1443.

             (7) The court must rule upon the motion and enter its order
             accordingly. When the motion is based upon an asserted
             violation of the rights of the defendant under the
             Constitution or laws or treaties of the United States, the
             court must make and enter conclusions of law and a
             statement of the reasons for its determination to the extent
             required, when taken with other records and transcripts in
             the case, to indicate whether the defendant has had a full
             and fair hearing on the merits of the grounds so asserted.



N.C. Gen. Stat. § 15A-1420(c) (2019). The official commentary of this section provides

for two types of hearings: “One is the hearing based upon affidavits, transcripts, or

the like, plus matters within the judge’s knowledge, to comply with the parties’

entitlement to a hearing on questions of law and fact. The other is an evidentiary

hearing.” N.C. Gen. Stat. § 15A-1420, Off. Comment. (2019).
                                          STATE V. BALLARD

                                           2022-NCCOA-294

                                        GRIFFIN, J., concurring.



¶ 46         Based on the plain language of the statute and its official commentary, the

       trial court is permitted discretion to determine whether an evidentiary hearing is

       required. See id. § 15A-1420(c)(1). Additionally, even when questions of fact are

       presented to the trial court or a motion has merit, it is clear that an evidentiary

       hearing is not necessarily required by the statute. Instead, the trial court has been

       given clear authority in the statute to exercise discretion. If the motion presents a

       factual dispute, the trial court may conduct a “hearing based upon affidavits,

       transcripts, or the like, plus matters within the judge’s knowledge, to comply with

       the parties’ entitlement to a hearing on questions of law and fact[,]” unless, “the court

       cannot rule upon the motion without the hearing of evidence[.]” Id. §§ 15A-1420(c)(1),

       (4), and Off. Comment. However, the statute clearly leaves open the possibility for

       the trial court to resolve the motion without a hearing if the trial court determines it

       is not necessary. See State v. Camp, 286 N.C. 148, 152, 209 S.E.2d 754, 756 (1974)

       (“Where the language of a statute is clear and unambiguous, there is no room for

       judicial construction and the courts must give [the statute] its plain and definite

       meaning, and are without power to interpolate, or superimpose, provisions and

       limitations not contained therein.” (citation and internal quotation marks omitted)).

¶ 47         Here, the trial court determined that it could decide the matter without an

       evidentiary hearing. The trial court was provided with an extensive record from the

       trial and post-conviction proceedings. The submissions before the judge included an
                                         STATE V. BALLARD

                                          2022-NCCOA-294

                                       GRIFFIN, J., concurring.



       affidavit from the defense counsel and the alleged alibi witness. The trial judge had

       sufficient information to decide the IAC claim and, in his discretion, determined the

       MAR could be resolved without an evidentiary hearing. The trial court’s order stated

       that “Defendant’s . . . assertions within his ineffective assistance of counsel claim

       were strategic decisions regarding witnesses made by Defendant’s trial counsel” and

       therefore “Defendant’s first claim . . . that he received ineffective assistance of

       counsel, is without merit.” Since there were no factual disputes requiring a hearing

       and the trial court found no merit to Defendant’s IAC claim, the trial court, within

       its authority, summarily resolved the claims in its order.

¶ 48         While I disagree with the Allen standard regarding the evidentiary hearing, I

       recognize that this Court is bound by our Supreme Court’s precedent. See Dunn v.

       Pate, 334 N.C. 115, 118, 431 S.E.2d 178, 180 (1993) (“[T]he Court of Appeals . . . has

       no authority to overrule decisions of [the] Supreme Court and [has] the responsibility

       to follow those decisions until otherwise ordered by the Supreme Court.” (citations

       and internal quotation marks omitted)).       Accordingly, I concur in the majority

       opinion.